Citation Nr: 1548729	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-32 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right upper extremity peripheral neuropathy (claimed previously as bilateral carpal tunnel syndrome, 80 percent nerve loss in the right upper extremity, and bilateral upper extremity peripheral neuropathy).

2.  Entitlement to service connection for left upper extremity peripheral neuropathy (claimed previously as bilateral carpal tunnel syndrome and bilateral upper extremity peripheral neuropathy).

3.  Entitlement to service connection for a burn injury.

4.  Entitlement to service connection for an irregular heartbeat.

5.  Entitlement to service connection for sleep apnea, claimed as secondary to lumbosacral strain with degenerative disc disease at L5-S1.

6.  Entitlement to an increased disability rating for lumbosacral strain with degenerative disc disease at L5-S1 prior to March 5, 2013, rated as 20 percent disabling.

7.  Entitlement to an increased disability rating for lumbosacral strain with degenerative disc disease at L5-S1 from March 5, 2013, rated as 40 percent disabling.

8.  Entitlement to an increased disability rating for right lower extremity radiculopathy prior to March 23, 2009, rated as 10 percent disabling.

9.  Entitlement to an increased disability rating for right lower extremity radiculopathy from March 23, 2009, rated as 20 percent disabling.

10.  Entitlement to an increased disability rating for hearing loss, rated currently as 10 percent disabling.

11.  Entitlement to an increased disability rating for gastroenteritis, rated currently as 10 percent disabling.

12.  Entitlement to an increased disability rating for tinnitus, rated currently as 10 percent disabling.

13.  Entitlement to an increased disability rating for miliaria with tinea pedis, rated currently as 10 percent disabling.

14.  Entitlement to a temporary total disability rating pursuant to 38 CFR 4.30 for convalescence following in-patient treatment for an unspecified condition.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

16.  Entitlement to automobile and adaptive equipment or adaptive equipment.

17.  Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 through September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2008 and in June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the March 2008 rating decision, the RO denied the Veteran's July 2007 claim for an increased disability rating for lumbosacral strain with degenerative disc disease at L5-S1, rated at that time as 20 percent disabling.  The Veteran perfected a timely appeal of that denial.

In the course of subsequent claims development, the RO granted a higher 40 percent disability rating for lumbosacral strain with degenerative disc disease at L5-S1, effective March 5, 2013.  The Veteran has not expressed satisfaction with that partial grant.  Accordingly, the Board presumes that he is seeking the maximum available benefit for his lumbosacral strain with degenerative disc disease at L5-S1.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the June 2013 rating decision, the RO denied multiple claims including:  service connection for right upper extremity peripheral neuropathy (claimed previously as bilateral carpal tunnel syndrome, 80 percent nerve loss in the right upper extremity, and bilateral upper extremity peripheral neuropathy); service connection for a left upper extremity peripheral neuropathy (claimed previously as bilateral carpal tunnel syndrome and bilateral upper extremity peripheral neuropathy); service connection for a burn injury; service connection for an irregular heartbeat; service connection for sleep apnea, claimed as secondary to lumbosacral strain with degenerative disc disease at L5-S1; an increased disability rating for right lower extremity radiculopathy, rated currently as 20 percent disabling; an increased disability rating for hearing loss, rated currently as 10 percent disabling; an increased disability rating for gastroenteritis, rated currently as 10 percent disabling; an increased disability rating for tinnitus, rated currently as 10 percent disabling; an increased disability rating for miliaria with tinea pedis, rated currently as 10 percent disabling; a temporary total disability rating pursuant to 38 C.F.R. § 4.30 for convalescence following in-patient treatment for an unspecified condition; a TDIU; entitlement to automobile and adaptive equipment or adaptive equipment; and entitlement to special monthly compensation based on the need for aid and attendance.  A timely Notice of Disagreement (NOD) as to all of the foregoing issues was received from the Veteran in January 2014.  Despite the same, VA has yet to take any further action as to those issues.

Testimony was received from the Veteran during a July 2015 video conference hearing.  A transcript of that testimony is associated with the claims file.

The issue(s) of the Veteran's entitlement to service connection for right upper extremity peripheral neuropathy (claimed previously as bilateral carpal tunnel syndrome, 80 percent nerve loss in the right upper extremity, and bilateral upper extremity peripheral neuropathy); service connection for a left upper extremity peripheral neuropathy (claimed previously as bilateral carpal tunnel syndrome and bilateral upper extremity peripheral neuropathy); service connection for a burn injury; service connection for an irregular heartbeat; service connection for sleep apnea, claimed as secondary to lumbosacral strain with degenerative disc disease at L5-S1; an increased disability rating for right lower extremity radiculopathy prior to March 23, 2009, rated as 10 percent disabling; an increased disability rating for right lower extremity radiculopathy from March 23, 2009, rated as 20 percent disabling; an increased disability rating for hearing loss, rated currently as 10 percent disabling; an increased disability rating for gastroenteritis, rated currently as 10 percent disabling; an increased disability rating for tinnitus, rated currently as 10 percent disabling; an increased disability rating for miliaria with tinea pedis, rated currently as 10 percent disabling; a temporary total disability rating pursuant to 38 C.F.R. § 4.30 for convalescence following in-patient treatment for an unspecified condition; a TDIU; entitlement to automobile and adaptive equipment or adaptive equipment; and entitlement to special monthly compensation based on the need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 5, 2013, the Veteran's lumbosacral strain with degenerative disc disease at L5-S1 was manifested primarily by pain, stiffness, decreased ambulation marked by inability to stand or walk independently and the need to use a wheelchair for ambulating; however was not productive of ankylosis.

2.  From March 5, 2013, the Veteran's lumbosacral strain with degenerative disc disease at L5-S1 was manifested primarily by ongoing pain, stiffness, the ongoing inability to ambulate independently, and decreased thoracolumbar motion that included forward flexion to 30 degrees; however, was not productive of ankylosis.



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for lumbosacral strain with degenerative disc disease at L5-S1, prior to March 5, 2013, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242 (2015).

2.  The criteria for a disability rating in excess of 40 percent for lumbosacral strain with degenerative disc disease at L5-S1, from March 5, 2013, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, an October 2007 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected lumbosacral strain with degenerative disc disease at L5-S1.  Consistent with Dingess, the letter also included notice of the process by which VA assigns disability ratings and effective dates.  Subsequently, the Veteran's claim for a higher disability rating was adjudicated for the first time in the RO's March 2008 rating decision.  A letter providing the prescribed notice as to the Veteran's claim for a higher disability rating for right lower extremity radiculopathy was also mailed to the Veteran in December 2009.  That issue was adjudicated subsequently in the RO's May 2010 rating decision.  Thus, because the VCAA notice in this case was legally sufficient, VA's duty to notify is satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His claims submissions, lay statements, VA treatment records, identified and relevant private treatment records, social security records, and employment information have been obtained and associated with the record.  VA examinations for the Veteran's spine and lower extremities were conducted in July 2007, November 2007, December 2007, June 2009, October 2010, and March 2013.  Moreover, evidence received since the most recent March 2013 examination does not indicate that the Veteran's condition has changed such as to warrant a new VA examination to reassess the symptoms and severity of his disabilities.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has been established already and an increase in the disability rating is at issue, the veteran's present level of disability is the question of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged disability ratings are appropriate in any increased disability rating claim where distinct time periods with different ratable symptoms can be identified in the evidence.  The relevant focus for adjudicating an increased disability rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disabilities of the musculoskeletal system, such as those involving the spine, are defined primarily as the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

	A.  Lumbosacral Strain with Degenerative Disc Disease

The Veteran's claim for an increased disability rating for service-connected lumbosacral strain with degenerative disc disease was received in July 2007.  At that time, the Veteran's disability was rated as 20 percent disabling pursuant to the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2006).  During the pendency of the instant appeal, the RO granted a higher 40 percent disability rating, also assigned pursuant to DC 5242, effective from March 5, 2013.

The rating criteria for spine disabilities are expressed under DCs 5235 through 5242.  DC 5242 governs disabilities due to degenerative arthritis of the spine.  Regardless of which criteria between DC 5235 through 5242 is applied, disabilities characterized under those diagnostic codes are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).

Under the General Formula, a 20 percent disability rating is assigned where the evidence demonstrates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is appropriate where the evidence demonstrates disability marked by forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is assigned where the disability has resulted in unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating contemplates unfavorable ankylosis of the entire spine.

For VA compensation purposes, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a  (Plate V) indicates that normal range of motion of the thoracolumbar spine consists of flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  As a point of reference, the normal combined range of motion of the thoracolumbar spine is 240 degrees.

Ankylosis has been defined as, "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259   (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 69 (4th ed. 1997)).

The criteria under the General Formula contemplate symptoms such as pain, stiffness, aching, etc., where such symptoms are shown in the record.  Thus, ratings based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  68 Fed. Reg. 51,455  (Aug. 27, 2003).  Indeed, a March 2008 rating decision granted service connection for right lower extremity radiculopathy associated with the Veteran's spine disability, effective May 24, 2007, with a 10 percent initial disability rating.  A subsequent May 2010 rating decision granted a higher 20 percent disability rating, effective from March 23, 2009.  Although the Board accepts jurisdiction over the issues concerning the Veteran's entitlement to higher disability ratings for the right lower extremity radiculopathy, that issue is remanded for the reasons discussed more fully below.

Additional criteria for rating spine disabilities marked by intervertebral disc syndrome (IVDS) are provided under DC 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under the IVDS Formula, IVDS that is productive of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months is assigned a 20 percent disability rating.  IVDS resulting in incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months is assigned a 40 percent disability rating.  A 60 percent disability rating contemplates IVDS with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Under the regulations, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.

Turning to the pertinent evidence, an April 2006 lumbar spine MRI showed moderate disc space narrowing with prominent intraosseous disc herniation at L2, as well as L5-S1 bilateral facet joint arthritis.  A repeat MRI in June 2007 indicated normal spine alignment and curvature.

Records from subsequent VA treatment received by the Veteran through September 2007 document ongoing complaints of back pain.  In June 2007, he was issued a wheelchair to assist with ambulation, which was impaired by the Veteran's spine disability.  Records from treatment in July and September of 2007 indicate that the Veteran was using his wheelchair most of the time.

During a November 2007 VA spine examination, the Veteran continued to report radiating back pain, stiffness, and decreased mobility.  He stated that he was having flare-ups marked by increased back pain that was described as being 10 out of 10 in severity and that reportedly necessitated bed rest.  In terms of function, the Veteran reported that he needed assistance with all daily activities.  He reported that he had as many as 30 incapacitating episodes a month (365 incapacitating episodes a year), with each such episode lasting a full day.  He reported to the examiner that bed rest was being recommended by his VA physician, Dr. C.

The Veteran reported to the examination in a wheelchair.  On examination, he demonstrated abnormal gait and posture.  Tenderness was noted over the thoracolumbar spine.  Straight leg raises were positive on the right.  Apparently because he was bound to his wheelchair, the Veteran was unable to demonstrate any thoracolumbar motion.  Still, there was no evidence of spasms or ankylosis and the examiner determined that there were no signs of IVDS.

Later in November 2007, the Veteran was apparently transported by ambulance for VA treatment for reported severe back pain that was radiating into his right lower extremity.  VA treatment records dated December 2007 reflect that the Veteran sought VA treatment for ongoing back pain that continued to radiate into his right lower extremity and foot.  He also reported weakness and that he continued to use his wheelchair for ambulating.  During physical examination, treating medical staff noted that the spinal axis was normal.

A lumbar spine MRI conducted during VA treatment in January 2008 showed that the Veteran's spinal contour and alignment remained normal; however, evidence of a chronic Schmorl' s node fracture was seen at the L2 level of the thoracolumbar spine.

The Veteran was afforded a new VA spine examination in October 2010.  At that time, he reported stiffness, fatigue, spasms, and decreased thoracolumbar motion.  He reported also that he was unable to walk or run and that he was having flare-ups of back pain.

On examination, the Veteran was noted again for being bound to his wheelchair.  Thoracolumbar motion tests could not be performed due to the Veteran being wheelchair bound.  Still, the examination revealed no evidence of radiating pain, spasms, guarding, weakness, abnormal muscle tone, abnormal spine contour, or ankylosis.  Tenderness was noted over the thoracolumbar spine and straight leg raising was positive on the right.  The examiner diagnosed intervertebral disc syndrome and opined overall that the Veteran had moderate impairment of his usual occupation and mild impairment of his activities of daily living.

During re-examination of the Veteran's spine in March 2013, the Veteran reported that he was able to perform all of his own personal care and was able to perform chores that did not require standing or walking.  He reported that he was able to use the computer, read, and paint.  He stated that he was unable to prepare food, bathe himself, groom himself, and toilet by himself.  Again, the Veteran was noted using a wheelchair, and he reported to the examiner that he used his wheelchair and crutches in performing his daily activities.

On physical examination, the Veteran demonstrated normal posture but abnormal stuttering gait due to back pain and right leg weakness.  The examiner opined that the Veteran was able to walk unassisted only within his home and that otherwise he required the use of a walker and/or two canes.  Still, the examiner opined that the Veteran was able to leave his home without restriction.  Demonstrated thoracolumbar motion included flexion to 30 degrees, loss of 10 degrees of extension, lateral flexion to 10 degrees bilaterally, and lateral rotation to 10 degrees bilaterally.  The Veteran demonstrated that he was unable to stand for more than short periods of time.

During his July 2015 video conference hearing, the Veteran testified that he continues to experience daily and constant low back pain and that his pain symptoms were worsened when his body was in certain positions.  He testified further that the pain symptoms disrupted his sleep and impaired his ability to drive.  According to the Veteran, he required bed rest seven to 10 days a month because of his back pain.  In terms of function, he stated that he was able to stand for no more than a couple of minutes at a time and that he was unable to sit for long periods.  He testified that he was required to change positions approximately once every couple of minutes.  Although he testified that he still used a wheelchair during periods of particularly intense pain, he denied needing his wheelchair all of the time.

The evidence shows that, prior to March 5, 2013, the Veteran's thoracolumbar spine strain and degenerative disc disease was manifested primarily by symptoms of pain, stiffness, and decreased ambulation marked by inability to stand or walk independently.  Notably, the extent of the Veteran's thoracolumbar stiffness and range of motion could not be tested because of the Veteran's inability to rise out of his wheelchair due to his back pain.  There is no express opinion or other affirmative indication in the record that the Veteran was exaggerating his symptoms and functional impairment, or, that his subjectively reported symptoms are otherwise not credible.

The Board finds that the Veteran's inability to stand and bear weight sufficiently in order to demonstrate thoracolumbar motion prior to March 5, 2013 is tantamount to severe limitation of thoracolumbar motion.  Nonetheless, the evidence does not show any findings of ankylosis or that the Veteran's spine remained stationary in a fixed position.  Indeed, repeated physical inspection and radiological studies of the spine prior to March 5, 2013 revealed that the spine had normal anatomical alignment and curvature.  In consideration of the above, the Board is of the opinion that the total constellation of symptoms and degree of impairment shown by the Veteran prior to March 5, 2013 corresponds most closely to the assignment of a 40 percent disability rating pursuant to the General Formula.

In that regard, the Board notes that the criteria for a 40 percent disability rating are met where demonstrated thoracolumbar flexion is to 30 degrees or less.  Certainly, where the Veteran was unable to participate in thoracolumbar motion testing prior to March 5, 2013 due to his pain symptoms, the Veteran's disability is consistent with the extent of motion contemplated for a 40 percent disability rating under the General Formula.  Where, however, the evidence simply does not show any objectively observed findings that are consistent with ankylosis, the Veteran's disability does not meet the criteria for a disability rating higher than 40 percent under the General Formula.

As noted above, other criteria for spine disabilities due to IVDS are available under DC 5243 and the IVDS Formula.  Indeed, the October 2010 VA spine examination revealed IVDS.  Here, the Board is mindful that the Veteran reported previously during a November 2007 VA examination that he had 365 incapacitating episodes over the previous calendar year, with each such episode lasting one full day, and that bed rest was prescribed by his treating VA physician.  The Board finds that the Veteran's statements regarding incapacitating episodes and bed rest, made during his November 2007 examination, are not credible.  

In addressing lay evidence and determining what, if any, probative value may be attached to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Certainly, the Veteran is competent to state for the record whether he has had incapacitating episodes, the frequency and duration of such episodes, and whether he has been prescribed bed rest.  The Veteran's claims essentially of being in a constant state of incapacitation and requiring constant bed rest over the period from November 2006 through November 2007, however, are not credible and are not supported by the other evidence in the record.  Initially, the Board observes that VA treatment records in the claims file, which correspond to treatment received by the Veteran from 2006 through 2013, make no reference at all to any prescribed bed rest.  Thus, the Veteran's assertion during the November 2007 examination that he had been prescribed bed rest does not appear to be consistent with the record.  Moreover, although those records do note complaints of ongoing low back pain, they also make no reference to incapacitation, whether reported subjectively or observed during objective examination and treatment.  Social security records in the claims file indicate that the Veteran has received disability benefits; nonetheless, show that the basis of the Veteran's disability was his mental health disorder and not his spine disorder.  Indeed, the records obtained from the Social Security Administration (SSA) also contain no express fact or medical finding that is consistent with the Veteran's claimed incapacitation.

Given the inconsistencies noted above, the Board concludes that the Veteran's assertion that he was incapacitated from November 2006 through November 2007 and that he was prescribed bed rest are not credible, and as such, is not entitled to any probative weight.  See Layno, 6 Vet. App. at 469; Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that in weighing credibility, VA may consider such factors as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

For the foregoing reasons, the Board finds that the criteria for a disability rating assigned on the basis of IVDS pursuant to DC 5243 are not met for the period before March 5, 2013.  However, to the extent that the criteria for a 40 percent disability rating are met under the General Formula, the Veteran is entitled to a higher 40 percent disability rating, and no more, prior to March 5, 2013.

For the period from March 5, 2013, the evidence shows that the Veteran's lumbosacral strain and degenerative disc disease continues to result primarily in symptoms of pain, stiffness, decreased thoracolumbar motion, and the inability to ambulate independently.  Range of motion tests performed during the March 2013 VA examination shows that, despite the Veteran's need to ambulate with a wheelchair, he was able to demonstrate 30 degrees of forward thoracolumbar flexion.  Again, the examination did not reveal any ankylosis.  Based on the foregoing, the criteria for a disability rating higher than 40 percent are not met under the General Formula.

Although the March 2013 VA examination made no mention of IVDS, the corresponding report also does not dispute the previous finding of IVDS noted in the October 2010 VA examination.  Still, the Veteran did not report having any periods of incapacitation or that he has required physician-prescribed bed rest.  Indeed, he reported during the March 2013 examination that, although he still required the use of a wheelchair, he was independent in chores and activities that did not require prolonged periods of standing or walking.  He stated that he was able to use a computer, read, and paint.   Consistent with the above, the record does not contain any private or VA treatment records which reflect any periods of incapacitation or in-patient care; nor do they reflect any prescribed bed rest.  Under the circumstances, consideration of a disability rating under DC 5243 and the IVDS Formula is also not warranted for the period from March 5, 2013.

In summary, the criteria for a 40 percent disability rating, and no more, are met for the Veteran's lumbosacral strain with degenerative disc disease at L5-S1, prior to March 5, 2013.  To that extent, this appeal is granted.  The criteria for a disability rating higher than 40 percent are not met, however, for the period from March 5, 2013.  To that extent, this appeal is denied.


ORDER

An increased disability rating of 40 percent, and no more, for lumbosacral strain with degenerative disc disease at L5-S1 is granted prior to March 5, 2013 subject to the laws and regulations governing the payment of monetary VA benefits.

An increased disability rating in excess of 40 percent for lumbosacral strain with degenerative disc disease at L5-S1 from March 5, 2013 is denied.


REMAND

Concerning the issues of the Veteran's entitlement to service connection for right upper extremity peripheral neuropathy (claimed previously as bilateral carpal tunnel syndrome, 80 percent nerve loss in the right upper extremity, and bilateral upper extremity peripheral neuropathy); service connection for a left upper extremity peripheral neuropathy (claimed previously as bilateral carpal tunnel syndrome and bilateral upper extremity peripheral neuropathy); service connection for a burn injury; service connection for an irregular heartbeat; service connection for sleep apnea, claimed as secondary to lumbosacral strain with degenerative disc disease at L5-S1; an increased disability rating for hearing loss, rated currently as 10 percent disabling; an increased disability rating for gastroenteritis, rated currently as 10 percent disabling; an increased disability rating for tinnitus, rated currently as 10 percent disabling; an increased disability rating for miliaria with tinea pedis, rated currently as 10 percent disabling; a temporary total disability rating pursuant to 38 C.F.R. § 4.30 for convalescence following in-patient treatment for an unspecified condition; entitlement to automobile and adaptive equipment or adaptive equipment; and entitlement to special monthly compensation based on the need for aid and attendance, the record reflects that those issues were denied by the RO in a June 2013 rating decision.  A timely NOD as to those issues was received from the Veteran in January 2014.  Despite the same, VA has yet to take any further action as to those issues.

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Here, where the Veteran has not yet been provided an SOC addressing the issues listed in the paragraph above, he has not yet had an opportunity to perfect his appeal as to those issues.  Under the circumstances, VA must provide the Veteran with an SOC pertaining to those issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In relation to the Veteran's claim for a higher disability rating for a right lower extremity radiculopathy, the Board notes that the parties present at the hearing agreed that the Board already has jurisdiction over this issue as part and parcel of the claim for a higher evaluation for lumbar spine disability.  The record reflects that reports from VA neurological examinations conducted  in November 2007, December 2007, and October 2010 document subjective complaints by the Veteran of erectile dysfunction and bowel and bladder dysfunction.  Despite the same, the examiners from those examinations did not comment upon whether those complaints were objectively confirmed during the examination, and if so, whether those manifestations were attributable to radiculopathies associated with the Veteran's lumbosacral spine disability.  The Veteran's most recent spine and neurological examination, conducted in March 2013, makes no mention of bowel, bladder, and erectile dysfunction.

To the extent that the evidence shows that neurological abnormalities in the have resulted in bowel, bladder, and erectile dysfunction in addition to symptoms related to paresthesias, the Veteran may be entitled to a higher or separate disability rating under the applicable rating code.  In view of the same, the VA examinations conducted in November 2007, December 2007, October 2010, and most recently in March 2013 are insufficient for purposes of determining the extent of the Veteran's lower extremity radiculopathies.  Accordingly, the Veteran should be afforded a new VA neurological examination to determine all current manifestations associated with his lumbar spine disability and the severity of those manifestations.  38 C.F.R. § 3.159(c)(4).

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Here, the Veteran has alleged in a November 2010 TDIU application that he has been unable to work since January 2007 due to his spine disability and associated radiculopathies.  In his video conference hearing testimony, he also testified that symptoms associated with his back and lower extremities have impaired his ability to sit, stand, and drive, and as such impaired his ability to perform duties associated with his occupation as a federal agent.  Given the evidence, the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the issue concerning the Veteran's entitlement to a higher disability rating for his right lower extremity radiculopathy.  Hence, the issue of the Veteran's entitlement to a TDIU must also be remanded.

Also in relation to the Veteran's claim for a TDIU, the record shows that service connection is presently in effect for the Veteran for lumbosacral strain with degenerative disc disease at L5-S1, rated 40 percent disabling; right lower extremity radiculopathy, rated 20 percent disabling; miliaria with tinea pedis, rated 10 percent disabling; gastroenteritis, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and hearing loss, rated 10 percent disabling.  To date, the Veteran has not been afforded a VA examination to determine the degree to which those disabilities, either acting alone or in conjunction, impair the Veteran's occupational functioning.  Such an examination should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his service-connected disabilities since March 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims for service connection for right upper extremity peripheral neuropathy (claimed previously as bilateral carpal tunnel syndrome, 80 percent nerve loss in the right upper extremity, and bilateral upper extremity peripheral neuropathy); service connection for a left upper extremity peripheral neuropathy (claimed previously as bilateral carpal tunnel syndrome and bilateral upper extremity peripheral neuropathy); service connection for a burn injury; service connection for an irregular heartbeat; service connection for sleep apnea, claimed as secondary to lumbosacral strain with degenerative disc disease at L5-S1; an increased disability rating for hearing loss, rated currently as 10 percent disabling; an increased disability rating for gastroenteritis, rated currently as 10 percent disabling; an increased disability rating for tinnitus, rated currently as 10 percent disabling; an increased disability rating for miliaria with tinea pedis, rated currently as 10 percent disabling; a temporary total disability rating pursuant to 38 C.F.R. § 4.30 for convalescence following in-patient treatment for an unspecified condition; entitlement to automobile and adaptive equipment or adaptive equipment; and entitlement to special monthly compensation based on the need for aid and attendance should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Statement of the Case and be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect his appeal to the Board concerning any of the above issues.  38 C.F.R. § 20.302(b) (2015).
 
2.  If, and only if, the Veteran perfects a timely appeal of any SOC issued, the issue(s) should be returned to the Board for further appellate review.
 
3.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to an increased disability rating for right lower extremity radiculopathy prior to March 23, 2009, rated as 10 percent disabling; an increased disability rating for right lower extremity radiculopathy from March 23, 2009, rated as 20 percent disabling; and a TDIU.

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange new VA examinations of his right lower extremity radiculopathy and other service-connected disabilities.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his service-connected disabilities since March 2013.
 
4.  Make efforts to obtain the records of any treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
5.  After the above development has been completed to the extent possible, the RO should arrange for the Veteran to undergo a VA neurological examination to determine whether all symptoms and manifestations that are attributable to the Veteran's lumbar spine disability, and also, to determine whether the Veteran has a radiculopathy in his left lower extremity.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

All necessary tests and studies should be performed.  The examiner should provide opinions as to the following questions:

	(a) does the Veteran have a left lower extremity 	radiculopathy that is associated with his spine 	disability?  If so, which nerve group is involved?  	Would you characterize paralysis of the involved 	nerve group as being complete or incomplete?  If you 	believe paralysis of the nerve group is incomplete, 	would you characterize it as being mild, moderate, 	moderately severe (only for sciatic nerve 	involvement), or severe?

	(b) what are the symptoms and manifestations 	associated with the Veteran's right lower extremity 	radiculopathy?

	(c) is there any bowel, bladder, or erectile dysfunction 	associated with the Veteran's radiculopathy(ies)?

	(d) does the Veteran's right lower extremity 	radiculopathy involve incomplete or complete (i.e., 	foot dangles and drops, no active movement possible 	of the muscles below the knee, flexion of knee 	weakened or lost) paralysis of the sciatic nerve?

	(e) if the Veteran's right lower extremity 	radiculopathy is marked by incomplete paralysis of 	the nerve group involved, would you characterize it as 	being mild, moderate, moderately severe (only for 	sciatic nerve involvement), or severe?

	(f)  what daily activities and functions are the Veteran 	currently unable to perform due to his 	radiculopathy(ies)?

	(g)  do the Veteran's radiculopathy(ies) render him 	incapable of performing the tasks and duties 	associated with sedentary employment?  If so, is such 	inability due to impairment resulting solely from his 	radiculopathy(ies)?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes consideration of and citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.
 
6.  The Veteran should also be afforded a VA examination of his service-connected lumbosacral strain with degenerative disc disease at L5-S1; miliaria with tinea pedis; gastroenteritis; tinnitus; and hearing loss, acting either individually or in combination, impair the Veteran's current daily and occupational functioning.  The Veteran's claims file should be made available to the designated examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should provide opinions as to the questions posed below:

	(a)  what are the symptoms and manifestations 	associated with the Veteran's lumbosacral strain with 	degenerative disc disease at L5-S1; miliaria with tinea 	pedis; gastroenteritis; tinnitus; and hearing loss?

	(b)  what daily activities and functions are the Veteran 	currently unable to perform due to his service-	connected disabilities?

	(c)  is the Veteran currently capable of performing the 	tasks and duties associated with sedentary 	employment?  If not, is such inability due to 	impairment resulting solely from his service-	connected disabilities?

Any and all opinions rendered must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

7.  Should the Veteran fail to report to any of the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
8.  After completion of the above development, the issues of the Veteran's entitlement to an increased disability rating for right lower extremity radiculopathy prior to March 23, 2009, rated as 10 percent disabling; an increased disability rating for right lower extremity radiculopathy from March 23, 2009, rated as 20 percent disabling; and a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


